DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 14-19 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka (US 20120105317).
	As to claim 11, Oka discloses the claimed subject matter, including a display section (12, 32, Fig. 2, paragraphs 0025-0026, 0034); an interface circuit (26, 26a,  24, connection from the outside, Fig. 2, paragraphs 0026, 0031, 0039) to which an image signal corresponding to a first image is input from an image supply device; an integrated circuit (22, 34, Figs. 2, 6, paragraphs 0029-0028, 0034, 0045, 0053) configured to generate a second image obtained by reducing visibility of the first image based on the image signal; and a processor (22, Fig. 6, paragraphs 0053, 0054) programmed to, when a first condition is satisfied, cause the display section to display the second image (paragraph 0053, “When detecting that the Hide button is pressed, the control unit 22 subjects the second image to the blurring process. In this case, the image having been subjected to the blurring process may be displayed on the display unit 32”) and, when a second condition is satisfied, cause the display section to display the first image (paragraph 0054). The claimed first operation state is that in Oka when the Hide button is pressed, whereas the second operation state is that when the first predetermined time has passed while no skip instruction is input in this state and the image is displayed on the display unit.
	As to claim 14, the claimed limitation is disclosed by Oka (paragraphs 0052, 0053).
	As to claim 15, the claimed limitation is disclosed by Oka (paragraph 0041).
	As to claim 16, the claimed limitation is disclosed by Oka (paragraph 0054).
	As to claim 17, the claimed limitation is disclosed by Oka (paragraphs 0052-0054).
	As to claims 18 and 19, the claimed limitations are disclosed by Oka (28, 13, Figs. 2, 6, paragraphs 0023, 0032, 0053, 0054).
As to claim 23, Oka discloses the claimed subject matter, including a display section (12, 32, Fig. 2, paragraphs 0025-0026, 0034); an interface circuit (26, 26a,  24, connection from the outside, Fig. 2, paragraphs 0026, 0031, 0039) to which an image signal corresponding to a first image is input from an image supply device; an integrated circuit (22, 34, Figs. 2, 6, paragraphs 0029-0028, 0034, 0045, 0053) configured to generate a second image obtained by reducing visibility of the first image based on the image signal; and a processor (22, Fig. 6, paragraphs 0053, 0054) programmed to, when a first condition is satisfied, cause the display section to display the second image (paragraph 0053, “When detecting that the Hide button is pressed, the control unit 22 subjects the second image to the blurring process. In this case, the image having been subjected to the blurring process may be displayed on the display unit 32”) and, when a second condition is satisfied, cause the display section to display the first image (paragraph 0054), wherein, after the second image is displayed, if no input from the user is detected for a first period, the first image is displayed (abstract, paragraph 0009).
As to claim 24, the claimed limitation is disclosed by Oka (paragraphs 0052, 0053).
As to claim 25, the claimed limitation is disclosed by Oka (paragraph 0041).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 20120105317) in view of Oliver (US 20150067717).
As to claims 1 and 20-22, Oka discloses the claimed subject matter, including a display section (12, 32, Fig. 2, paragraphs 0025-0026, 0034); an interface circuit (26, 26a,  24, connection from the outside, Fig. 2, paragraphs 0026, 0031, 0039) to which an image signal corresponding to a first image is input from an image supply device; an integrated circuit (22, 34, Figs. 2, 6, paragraphs 0029-0028, 0034, 0045, 0053) configured to generate a second image obtained by reducing visibility of the first image based on the image signal; and a processor (22, Fig. 6, paragraphs 0053, 0054) programmed to, when a first condition is satisfied, cause the display section to display the second image (paragraph 0053, “When detecting that the Hide button is pressed, the control unit 22 subjects the second image to the blurring process. In this case, the image having been subjected to the blurring process may be displayed on the display unit 32”) and, when a second condition is satisfied, cause the display section to display the first image (paragraph 0054).  
Oka does not show applying mosaic processing, shading processing or warping processing to the first image to thereby generate the second image.   Oka discloses that an image subjected to a blurring process ("a second image obtained by reducing visibility of the first image") is displayed when a Hide button is pressed.   This occurs when a user determines that he/she does not want to expose an image to a display unit.  Oliver teaches a video display system with censor controls that allows a user to block all or portions of a screen (paragraphs 0014-0016).  Objectionable content can be obscured using graphics elements or effects to pixelate, obfuscate, block, blur, or otherwise reduce the distinguishability of the content.  Here, pixelation is mosaic processing for the purpose of blurring an image.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oka with the various techniques for obscuring content as taught by Oliver in order to provide flexibility to the process of obscuring content.  With regard to shading processing and warping processing, Official Notice is taken that it is notoriously well-known in the art to apply shading or warping in order to reduce the distinguishability of content.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply this well-known technique to the combination taught by Oka and Oliver in order to provide further alternatives to obscure content, each with differing degrees and qualities of censorship.
As to claim 2, the claimed limitation is disclosed by Oka (paragraphs 0052, 0053).
As to claim 3, the claimed limitation is disclosed by Oka (paragraph 0041).
As to claim 4, the claimed limitation is disclosed by Oka (paragraph 0054).
As to claim 5, the claimed limitation is disclosed by Oka (paragraphs 0052-0054).
As to claims 6 and 7, the claimed limitations are disclosed by Oka (28, 13, Figs. 2, 6, paragraphs 0023, 0032, 0053, 0054).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.



/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
August 24, 2022